Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  December 23, 2015

The Court of Appeals hereby passes the following order:

A16A0653. CEDRIC KIMBROUGH v. THE STATE.

      Cedric Kimbrough was convicted for selling cocaine and cocaine trafficking,
and his conviction was affirmed on appeal. See Kimbrough v. State, 215 Ga. App. 303
(450 SE2d 457) (1994). Kimbrough subsequently filed a motion to “vacate/correct
void sentence,” which the trial court denied. Kimbrough appealed the ruling, and we
vacated the ruling and remanded to the trial court to dismiss rather than deny the
motion. See Kimbrough v. State, 325 Ga. App. 519 (754 SE2d 109) (2014).
Following remittitur, the trial court entered an order dismissing the motion, and
Kimbrough filed this appeal.1
       Kimbrough has already had one appeal in this Court in which he challenged the
legality of his sentence. He is not entitled to another. “It is axiomatic that the same
issue cannot be relitigated ad infinitum. The same is true of appeals of the same issue
on the same grounds.” Echols v. State, 243 Ga. App. 775, 776 (534 SE2d 464)
(2000); see also Jordan v. State, 253 Ga. App. 510, 511 (2) (559 SE2d 528) (2002).
Our ruling in the prior appeal is res judicata. See Hook v. Bergen, 286 Ga. App. 258,
261 (1) (649 SE2d 313) (2007). Thus, Kimbrough is estopped from seeking further
judicial review on this issue. See id.; see also Ross v. State, 310 Ga. App. 326, 328
(713 SE2d 438) (2011) (law of the case rule bars successive void sentence appeals).
Accordingly, this appeal is hereby DISMISSED.



      1
        Kimbrough filed his appeal in the Supreme Court, which transferred the matter
to this Court.
Court of Appeals of the State of Georgia
                                    12/23/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.